EXHIBIT 10.2
 
CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is made by and between Exobox
Technologies Corp., a Nevada company, with principal offices at 2121 Sage Road,
Suite 200, Houston, Texas 77056 (“Exobox”) and Sam Skipper, an individual whose
address is 3315 Marquart, Houston, Texas 77027 (“Consultant”), effective
the 13th day of January, 2010.
 
WHEREAS, Consultant desires to perform certain Services (as hereinafter defined)
for Exobox under the terms and conditions set forth below; and
 
WHEREAS, Exobox desires to retain Consultant to perform certain Services (as
hereinafter defined) under the terms and conditions set forth below; and
 
WHEREAS, Exobox and Consultant desire that this Agreement supersede and replace
all prior written and oral agreements between them;
 
NOW THEREFORE, for and in consideration of the mutual covenants and conditions
set forth herein, Exobox and Consultant do hereby agree as follows:
 
SPECIFIC PROVISIONS
 
1.
SERVICES TO BE RENDERED:  Consultant shall perform the following Services to the
best of his ability: Consultant shall assist Exobox in structuring transactions,
financial planning, strategic planning and general management considerations.
Consultant shall not, however, be precluded during the term of this Agreement or
thereafter, from providing services to third parties, including, but not limited
to, services of the same or similar nature provided or contemplated under this
Agreement.

 
2.
NATURE OF RELATIONSHIP:  The parties agree that Consultant is retained by Exobox
as an Independent Consultant.   Consultant is not an employee of Exobox or any
of Exobox’s affiliates, clients or agents.  Accordingly, Consultant agrees not
to hold himself, his employees, subcontractors, independent contractors, agents
or any other Consultant representatives, if any, (“Representatives”) out to the
public as an employee of Exobox, nor shall Consultant have the authority to bind
Exobox unless specifically authorized in writing by Exobox.  Consultant
acknowledges that Exobox does not have the right to control the manner in which
Consultant will perform the Services specified in Paragraph 1, above, other than
to terminate Consultant for cause for failure to perform his Services as
agreed.  The manner in which the Services are to be performed and the specific
hours to be worked by Consultant shall be determined by Consultant.  Exobox will
rely on Consultant to work as many hours as reasonably may be necessary to
fulfill Consultant’s obligations under this Agreement.

 
3.
CONTRACTOR’S COMPENSATION:

 
 
a.
Payments: Within two (2) business days of the execution of this Agreement by
both parties, Exobox shall submit to both Malone & Bailey, P.C. and Brewer &
Pritchard,  P.C. for their review and written consent an S-8 Registration
Statement  seeking to clear sufficient shares of free-trading S-8 stock to
compensate Consultant hereunder ("Registration Statement").  Within two (2)
business days of the date on which Exobox receives such consent from both Malone
& Bailey and Brewer & Pritchard, Exobox will file the Registration Statement
with the SEC. Within two (2) business days from the date on which the SEC clears
the Registration Statement, Exobox shall (a) request from its transfer agent,
American Stock Transfer Company ("American"), the issuance to Consultant of  (i)
ten million (10,000,000) shares of  unrestricted, fully vested Exobox common
stock registered with the SEC in the Company’s S-8 Registration Statement then
in effect (“S-8 Stock”) and ten million (10,000,000) shares of fully vested
Exobox common stock restricted under Rule 144 ("Initial Shares") and (b) upon
receipt forward to American the attorney opinion letter to be provided by
Consultant authorizing the issuance to Consultant of the Initial Shares. On or
before July 10, 2010,  Exobox shall request American to issue to Consultant on
July 13, 2010, an additional ten million (10,000,000) shares of fully vested
Exobox common stock restricted under Rule 144 ("Final Shares") and upon receipt,
forward to American the attorney opinion letter to be provided by Consultant
authorizing the issuance to Consultant of the Final Shares. Consultant's right
to receive the thirty million (30,000,000) shares of Exobox stock described
herein is fully vested as of the date Consultant executes this Agreement.

 
 
 
Page 1 of 10

--------------------------------------------------------------------------------


 
b.
Taxes: Consultant represents and warrants to Exobox that he will, at all times,
undertake full responsibility for his own federal and state income tax
withholding, and all other withholding required by law.  Consultant shall
indemnify and hold Exobox harmless from and against any liability against
Exobox, which may arise as a result of Consultant’s failure to pay same in a
timely matter, or a determination by any taxing authority that Consultant or his
Representatives are, for any purpose, deemed to be an employee of
Exobox.  Exobox will provide contractor with a Form 1099 for all sums paid to
the Consultant by Exobox.

 
4.
OUT-OF-POCKET EXPENSES:  Consultant shall pay his own expenses incurred in
performance of his duties hereunder unless Exobox agrees in writing to pay or
reimburse specific expenses of Consultant.  However, Exobox shall have no
obligation to pay or reimburse any expenses incurred by Consultant unless
previously agreed to in writing by Exobox prior to Consultant’s incurring the
expenses in question.

 
5.
BENEFITS: Exobox shall have no obligation to provide Consultant with health
insurance, life insurance, retirement compensation, or any other benefits
offered now or in the future by Exobox to its employees, if any.  To the extent
required by law, Consultant shall secure at its sole cost and expense, health
insurance, workers’ compensation insurance, disability insurance, unemployment
insurance and/or any other insurance, if any, as may be required by law.

 
6.
SUPERSEDES PRIOR AGREEMENTS:  This Agreement supersedes and replaces in full all
prior oral and/or written Exobox agreements with Skipper, including, but not
limited to, the consulting agreement between Skipper and Exobox effective
October 29, 2010 (2009 Consulting Agreement"). Accordingly, the 2009 Consulting
Agreement and any and all other agreements between Exobox and Skipper, if any,
are null and void and of no further effect.

 
 
 
Page 2 of 10

--------------------------------------------------------------------------------


7.           GENERAL RESPONSIBILITIES:
 
 
a.
The Consultant must abide by the rules and regulations, if any, of Exobox as may
be presented to him by Exobox in writing, while on Exobox premises.

 
 
b.
The Consultant acknowledges that he is expected to conduct himself in a
professional manner on the premises of Exobox.

 
 
c.
All negligent acts by Consultant, his agents or representatives, are the
responsibility of the Consultant.  Furthermore, the Consultant is responsible
for all work-related accidents or injuries he may cause to himself or others.

 
 
d.
Consultant shall devote reasonable working time and effort to performing the
services to be rendered under this Agreement.  Consultant shall not, however, be
precluded from providing services to other customers, including, but not limited
to, services that are the same or similar to the services provided or
contemplated in the Agreement, so long as the time spent does not unreasonably
interfere with the performance of Consultant’s duties for Exobox.  Exobox
expressly acknowledges that Consultant provides services to other customers and
operates as a business separate and distinct from Exobox.

 
8.
EMPLOYMENT LAWS: Consultant shall comply fully with all applicable laws relating
to worker’s compensation, social security, unemployment insurance, disability
benefits, hours of labor, wages, working conditions, equal opportunity and
affirmative action requirements, and other employer-employee matters.

 
9.
NO INVESTMENT ADVISORY OR BROKERAGE SERVICES; NO LEGAL SERVICES:  The Services
do not include requiring the Consultant to engage in any activities for which an
investment advisor’s registration or license is required under the U.S.
Investment Advisors Act of 1940, or under any other applicable federal or state
law; or for which a “broker’s” or “dealer’s” registration or license is required
under the U.S. Securities Exchange Act of 1934, or under any other applicable
federal or state law.  Consultant’s work on this engagement shall not constitute
the rendering of legal advice, or the providing of legal services to
Exobox.  Accordingly, Consultant shall not express any legal opinions with
respect to any matters affecting Exobox.

 
10.       DISCLOSURE AND USE RESTRICTIONS:
 
 
a.
Confidentiality.  The existence and terms of this Agreement and all information
and material provided by Exobox to Consultant hereunder, or developed or
acquired by or for Consultant in connection with the performance of the
Services, shall be treated as "Confidential Information" under and shall be
subject to the terms and conditions of the Confidentiality, Non Disclosure &
Non-Circumvention Agreement executed between Exobox and Consultant, effective
the 4th day of September, 2008.


 
 
 
 
Page 3 of 10

--------------------------------------------------------------------------------


 
b.
Work for Hire.  It is understood and agreed that all Services and work product
(“Property”) are being provided to Exobox by Consultant on a “work for hire”
basis within the scope of 17 United States Code Section 201(b).  All rights,
including, but not limited to, all patent, trademark and copyright ownership
rights in the Property are the sole property of Exobox.  It is further
understood and agreed that Consultant hereby transfers to Exobox any and all
right, title and interest that he has acquired or may acquire in the Property,
including, but not limited to, all patent, trademark and copyright rights and
protections under United States Copyright Law, including, but not limited to, 17
United States Code Section 106. All internet security software design,
development and/or coding for which Consultant is responsible or contributes to,
directly or indirectly, in whole or in part, including, but not limited to, that
related to Exobox technology known as SUEZ and/or SOS, has been done or will be
done by Consultant solely on behalf of Exobox.  All rights, including, but not
limited to, all copyright ownership, trademark and patent rights in said
Property, and/or any and all related continuations, divisions, improvements,
reissues, extensions and/or developments, are the sole property of Exobox.  It
is further understood and agreed that Consultant hereby transfers to Exobox any
and all rights, title and interest that he/she has acquired or may acquire in
the Property, and /or any and all related continuations, divisions,
improvements, reissues, extensions and/or developments, including, but not
limited to, (i) all copyright rights and protections under United States
Copyright Law, including, but not limited to, 17 United States Code Section 106
and (ii) all patent rights, domestic and foreign.

 
 
In entering into this Agreement to provide Services, Consultant hereby transfers
to Exobox all right, title and interest, including the copyright and all
domestic and foreign patent rights, in and to Services.  This Agreement is an
agreement to transfer all such rights.

 
 
All rights, title and interest including any copyright and all domestic and
foreign patent rights in and to Services created under this Agreement (including
without limitation all derivative works based on or incorporating Services),
which does not qualify as a “work-for-hire” within the scope of 17 U.S.C.
§201(b) shall be deemed to have been automatically transferred to Exobox from
the date of fixation thereof in a tangible medium of expression.  Upon Exobox’s
request, Consultant shall execute any and all documents and render such other
assistance as Exobox deems reasonably necessary to protect Exobox’s full rights,
title and interest worldwide including formal conveyance of copyright and
assignment of patent rights.

 
 
Further, if Services prepared under this Agreement delivered to Exobox by
Consultant includes any portion of works previously copyrighted by Consultant,
Consultant herby grants to Exobox a non-exclusive worldwide, irrevocable paid-up
license under such copyrights to reproduce, distribute, and use that portion of
the works included as a part of Services.

 

 
 
Provided, however, that Exobox shall not unreasonably withhold its requested,
written approval for Consultant to use properly redacted portions of
Consultant’s work product produced hereunder in connection with Consultant’s
future business solicitation efforts.

 
 
Page 4 of 10

--------------------------------------------------------------------------------



 
11.
PAYMENTS DUE OTHERS:  Except as is otherwise expressly provided herein or
subsequently authorized in writing by Exobox and Consultant, Consultant will be
solely responsible for compensating any and all individuals and entities not a
party to this Agreement, if any, Consultant uses to assist him hereunder or who
otherwise have any claim or entitlement through Consultant in connection with
Consultant’s Services.

 
12
TERM AND TERMINATION: This Agreement is for a fixed term of two (2) years.
Provided, however, that the rights and obligations set forth in paragraph nos.
2, 3, 4, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24,
26, 27, 28 and 29 shall survive the termination or expiration of this Agreement.

 
13.
INDEMNIFICATION:  The Consultant and Exobox hereby agree as follows:

 
 
a.
Exobox will indemnify and hold harmless the Consultant against and in respect of
all damages, claims, losses and expenses (including, without limitation,
attorneys’ fees and disbursements) reasonably incurred (all such amounts may
hereinafter be referred to as the “Damages”) by the Consultant arising out of :
(i) any misrepresentations or breach of any warranty made by Exobox pursuant to
the provisions of this Agreement or in any statement, certificate or other
document furnished by Exobox pursuant to this Agreement and (ii) the
nonperformance or breach of any covenant, agreement or obligation of Exobox
contained in this Agreement which has not been waived by the Consultant;

 
 
b.
Exobox will be obligated  to indemnify and hold harmless the Consultant with
respect to claims for Damages as to which the Consultant shall have given
written notice to Exobox on or before the close of business on the sixtieth day
following the expiration of the Term hereof;

 
 
c.
in any case where Exobox has indemnified the Consultant for any Damages and the
Consultant recovers from third parties all or any part of the amount so
indemnified by Exobox, the Consultant shall promptly pay over to Exobox the
amount so recovered;

 
 
d.
with respect to claims or demands by third parties, whenever the Consultant
shall have received notice that such a claim or demand has been asserted or
threatened which, if valid, would be subject to indemnification hereunder, the
Consultant shall as soon as reasonably possible and in any event within thirty
(3) days of receipt of such notice, notify Exobox of such claim or demand and of
all relevant facts within its knowledge which relate thereto.  Exobox shall then
have the right at its own expense to undertake the defense of any such claims or
demands utilizing counsel selected by Exobox and approved by the Consultant,
which approval shall not be unreasonably withheld.  In the event that Exobox
should fail to give notice of the intention to undertake the defense of any such
claim or demand within thirty (30) days after receiving notice that it has been
asserted or threatened, the Consultant shall have the right to satisfy and
discharge the same by payment, compromise or otherwise and shall give written
notice of any such payment, compromise or settlement to Exobox;

 
 
 
Page 5 of 10

--------------------------------------------------------------------------------


 
e.
the Consultant will indemnify and hold harmless Exobox against and in respect of
all Damages reasonably incurred by Exobox arising out of: (i) any
misrepresentation or breach of any warranty made by the Consultant pursuant to
the provisions of this Agreement, and (ii) the nonperformance or breach of any
covenant, agreement or obligation of the Consultant which has not been waived by
Exobox;

 
 
f.
the Consultant will be obligated to indemnify Exobox for Damages as to which
Exobox shall have given written notice to the Consultant on or before the close
of business on the sixtieth day following the second anniversary hereof;

 
 
g.
in any case where the Consultant has indemnified Exobox for any Damages and
Exobox recovers from third parties all or any part of the amount so indemnified
by the Consultant, Exobox shall promptly pay over to the Consultant the amount
so recovered; and

 
 
h.
with respect to claims or demands by third parties, whenever Exobox shall have
received notice that such a claim or demand has been asserted or threatened,
which, if valid, would be subject to indemnification hereunder, Exobox shall as
soon as reasonably possible and in any event within thirty (30) days of receipt
of such notice, notify the Consultant of such claim or demand and of all
relevant facts within its knowledge which relate thereto.  The Consultant shall
have the right at its expense to undertake the defense of any such claim or
demand utilizing counsel selected by the Consultant and approved by Exobox,
which approval shall not be unreasonably withheld.  In the event that the
Consultant should fail to give notice of its intention to undertake the defense
of any such claim or demand  within thirty (30) days after receiving  notice
that it has been asserted or threatened, Exobox shall have the right to satisfy
and discharge the same by payment, compromise or otherwise and shall give
written notice of any such payment, compromise or settlement to the Consultant.

 
GENERAL PROVISIONS
 
14.
AUTHORITY:  The parties represent to each other that each has the full authority
to enter into this Agreement.

 
15.
COMPLETE AGREEMENT: This is the complete agreement of the Parties hereto
regarding the subject matter of this Agreement, superseding all others.  No term
or provision of this Agreement may be added, changed, modified, deleted or
waived, in whole or in part, without the express, signed written consent of
Exobox and Consultant.

 
16.
GOVERNING LAW: This Agreement is made in Houston, Texas and is to be construed
and enforced in accordance with the laws of the State of Texas applicable to
contracts between residents of the State of Texas that are to be wholly
performed within Texas and without regard to the choice of law or conflicts of
law principles of Texas or any other jurisdiction.  All parties to this
Agreement hereby irrevocably and unconditionally consent to the jurisdiction and
venue provisions set forth in Paragraph No. 22 below and hereby irrevocably and
unconditionally waive any defense of an inconvenient forum to the maintenance of
suit as specified below, any objection to venue with respect to any such
jurisdiction and any right of jurisdiction or venue on account of the place of
residence or domicile of any party hereto.

 
 
 
Page 6 of 10

--------------------------------------------------------------------------------


17.
PARTIES BOUND:  This Agreement shall be binding on Exobox and Consultant, their
respective agents, representatives, assignees, successors, executors and
administrators.

 
18.
THIRD PARTY BENEFICIARIES: Except as expressly provided herein, this Agreement
is solely between and for the benefit of Exobox and Consultant, and no
individual or entity that is not a signatory to this Agreement may enforce or
claim any benefit under any of the provisions hereof.

 
19.
FURTHER ASSURANCES:  Exobox and Consultant shall execute all such other
documents and do such other things as may be reasonably required in order to
effectuate, evidence, and/or confirm the intended purpose of this Agreement.

 
20.
CUMULATIVE REMEDIES:  The rights and remedies provided herein are cumulative and
not exclusive of any rights or remedies provided by law or in equity, and may be
pursued separately, successively, or concurrently.

 
21.
REPRESENTATIONS AND WARRANTIES:  Exobox and Consultant each represents and
warrants to the other that, as of the Effective Date:  (i) it has all requisite
power and authority to enter into this Agreement and perform its obligations
hereunder; (ii) the execution, delivery, and performance of its obligations
under this Agreement have been duly authorized by it and this Agreement has been
duly executed and delivered by its authorized representative; (iii) its
execution and delivery of, and the performance of its obligations under, this
Agreement will not (a) result in a breach of, or constitute a default under, any
agreement, lease, or instrument (including any organizational instrument or
document) to which it is a party or by which it or its properties may be bound
or affected, or (b) violate any applicable legal requirement, including any law,
rule, regulation, statute, ordinance, writ, order, or determination of an
arbitrator or a court or other governmental authority; (iv) no litigation,
investigation, or other legal, administrative, or arbitration proceeding is
pending or, to the best of its best knowledge, threatened against it or any of
its properties or revenues, existing or future, which if adversely determined
could prevent the performance of or have a material adverse effect on its
ability to perform its obligations hereunder; and (v) its obligations under this
Agreement are legal, valid, and binding against it, except to the extent
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
or other similar legal requirements affecting creditor's rights generally and by
principles of equity.

 
22.
JURISDICTION & VENUE:  The parties unconditionally consent to exclusive
jurisdiction and venue in the courts of Houston, Harris County, Texas for
resolution of any and all claims, disputes, injunctive relief and suits
pertaining to this Agreement for actual and/or punitive damages, costs,
attorneys' fees or interest, whether general or specific, at law or in equity.

 
 
 
 
 
Page 7 of 10

--------------------------------------------------------------------------------

 
23.
NOTICE: Any notice required to be given under this Agreement shall be (i) sent
by certified mail, return receipt requested; (ii) faxed as set forth herein;
(iii) e-mailed as set forth herein or (iv) hand delivered.  Notice shall be
effective upon the earlier of actual receipt by the Party to whom said notice is
sent or the expiration of three (3) business days if sent by certified mail,
return receipt requested.  Notice sent by fax or e-mail shall be effective upon
receipt by the Party to whom said notice is sent if received on regular business
days between the hours of 9:00 a.m. and 5:00 p.m.; provided, however, that
notice received by fax or e-mail after 5:00 p.m. and before 9:00 a.m. the next
business day shall be deemed to have been received at 9:00 a.m. the first
business day following receipt of said notice.  Hand delivered notice shall be
effective only upon actual receipt by the Party to whom said notice is
sent.  Notices sent hereunder shall be addressed as follows.

 
If by certified mail, return receipt requested, or by hand delivery to Exobox,
then:
 
Richard J. Kampa, CEO
Exobox Technologies Corp.
2121 Sage Road, Suite 200
Houston, Texas  77056
 
With a copy not constituting notice to:
 
Thomas Pritchard
Brewer & Pritchard, P.C.
3 Riverway, 18th Floor
Houston, Texas 77056
 
Or, if by fax to Exobox, then: (713) 625-7890,
 
With a non-notice copy to Thomas Pritchard: (713) 209-2921.
 
Or, if by e-mail to Exobox, then: Richard.Kampa@exobox.com.
 
With a non-notice copy to Thomas Pritchard: Pritchard@bplaw.com.
 
If by certified mail, return receipt requested, or by hand delivery to
Consultant, then:
 
Sam Skipper
3315 Marquart
Houston, Texas 77027
 
Or, if by fax to Consultant, then: (713) 771-5556,
 
Or if by e-mail to Consultant, then: skipper@eccoenergy.com.
 
24.
SEVERABILITY:  If any term or provision hereof is held to be unenforceable, in
whole or in part, by any court, arbitration panel or other entity having valid
jurisdiction to construe or enforce this Agreement, then said term or provision
shall be amended or deleted as necessary, and the remaining portions of this
Agreement shall continue in full force and effect.

 
 
 
 
Page 8 of 10

--------------------------------------------------------------------------------

 
25.
TIME:  Time shall be of the essence of this Agreement.

 
26.
HEADINGS: All headings used herein are for convenience only and shall not be
used or referred to in the construction, amendment or interpretation of any term
or provision of this Agreement.

 
27.
AMBIGUITY:  If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by all parties to this
Agreement, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 
28.
GENDER AND TENSE: Unless the text specifically requires otherwise, the masculine
shall include the feminine, the feminine shall include the masculine, the
singular shall include the plural and the plural shall include the singular.

 
29.
ASSIGNMENT:  Neither Exobox nor Consultant may assign this Agreement or any of
its rights and obligations hereunder, whether voluntarily, involuntarily, or by
operation of law, to any person or entity without the other Party’s prior,
written consent.

 
30.
COUNTERPART AND FACSIMILE SIGNATURES:  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.  Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party.  Such
facsimile copies shall constitute enforceable original documents.

 
31.
ACKNOWLEDGEMENT: EACH PARTY SPECIFICALLY ACKNOWLEDGES AND AGREES (1) THAT IT HAS
READ THIS AGREEMENT AND IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
HEREOF, AND (2) THAT IT IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT.  EACH PARTY FURTHER AGREES
THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILTIY OF ANY SUCH PROVISIONS
OF THIS AGREEMENT ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISIONS OR THAT SUCH PROVISIONS ARE NOT “CONSPICUOUS’.  IN ADDITON, EACH
PARTY ACKNOWLEDGES AND AGREES THAT NO CONSIDERATION SHALL BE GIVEN TO THE FACT
OR PRESUMPTION THAT ONE PARTY HAD A GREATER OR LESSER ROLE IN THE DRAFTING OF
THIS AGREEMENT, OR ANY PORTION THEREOF, AND THAT EXAMPLES SHALL NOT BE CONSTRUED
TO LIMIT, EXPRESSLY OR BY IMPLICATION, THE MATTER THEY ILLUSTRATE.

 
 
 
Page 9 of 10

--------------------------------------------------------------------------------

 
 
32.
EFFECTIVE DATE: This Agreement is executed in multiple originals effective the
date first set forth above.

 
ACCEPTED AND AGREED TO:
 
[ex10-2.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 10 of 10

--------------------------------------------------------------------------------

 